Citation Nr: 0607596	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-30 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.  He died in May 2002.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claims.  
The appellant submitted a notice of disagreement (NOD) in 
September 2003 and was provided with a statement of the case 
in June 2004.  The appellant subsequently perfected her 
appeal in August 2004.

The issue of entitlement to service connection for the cause 
of the veteran's death will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  At the time of the decedent's death he had no pending 
claims for entitlement to any VA benefits.

2.  The appellant has over $100,000 in cash assets as of 
September 2005.  In addition, her total monthly income is 
approximately $4,525.00.

3.  It is reasonable that some portion of the appellant's 
assets be consumed to pay for her maintenance.






CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West Supp. 
2005); 38 C.F.R. § 3.1000 (2005); Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998).

2.  The corpus of the appellant's estate precludes the 
payment of nonservice-connected death pension benefits.  38 
U.S.C.A. §§ 1543, 5102, 5103, 5103A and 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.274, 3.275 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated December 1941 through December 1945; 
prior rating decisions; corpus of estate determinations; a 
life insurance policy; the pension eligibility verification 
report; the appellant's contentions; VA records for 
outpatient treatment; private medical records; the veteran's 
death certificate; and lay statements.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the appellant's claims.

Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  See 38 U.S.C.A. § 5121 (West Supp. 2005); 38 
C.F.R. § 3.1000 (2005).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  See Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1996).
An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  See 38 C.F.R. § 3.1000(c); 3.152(b) (2005).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
Supp. 2005); 38 C.F.R. § 3.152(a) (2005).

The evidence shows that the veteran died in May 2002.  The 
file reflects that there were no service connection claims 
pending at the time of his death, though he was receiving 
compensation for his service-connected right knee disability.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.  As indicated, no such claim was pending at the 
time of the decedent's death.


The claims file is absent any evidence that the veteran had a 
claim pending for any VA benefits at the time of his death.  
Accordingly, there is no legal basis to the appellant's claim 
for payment of accrued benefits.  As the law, and not the 
evidence, is dispositive in this case, entitlement to payment 
of accrued benefits is denied due to the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Death Pension

The statutes and regulations governing pension provide that 
pension shall be denied or discontinued when the corpus of 
the estate is such that under all the circumstances, 
including consideration of annual income, it is reasonable 
that some part of the corpus of such estate be consumed for 
the surviving spouse's maintenance.  See 38 U.S.C.A. § 
1543(a)(1) (West Supp. 2005); 38 C.F.R. § 3.274(c) (2005).  
The terms "corpus of estate" and "net worth" mean the market 
value, less mortgages or other encumbrances, of all real and 
personal property owned by the appellant, except the 
appellant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the appellant's reasonable mode of life.  See 
38 C.F.R. §§ 3.263(b), 3.275(b) (2005).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses.  See 38 C.F.R. § 
3.275(d) (2005).

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow an 
appellant to collect a pension while simultaneously enjoying 
the benefit of a sizable estate.  There are no precise 
guidelines, however, which establish what size estate would 
preclude the payment of pension.

With the above criteria in mind, the relevant evidence will 
be summarized.  The appellant submitted an application for VA 
death pension benefits to the RO in July 2002.  In September 
2002, the appellant submitted a VA Form 21-8049, detailing 
her monthly expenses.  She reported that she paid $500.00 per 
month for housing, $300.00 for food, $1,600.00 for taxes, 
$5.00 for interest, $50.00 for clothing, $300.00 for 
utilities, $400 for insurance premiums and $200.00 for other 
expenses.  The claims folder includes information from the 
Social Security Administration (SSA) stating monthly payments 
of $1,146.00.

A corpus of estate determination was made by the RO in 
September 2002.  It was determined that the total amount of 
the appellant's estate was $190,000.00, her total monthly 
income was $1,151.57 and her total monthly expenses were 
$4,188.00.  The RO found that the appellant's net worth was 
sufficient to meet her living expenses.

The appellant submitted a notice of disagreement (NOD) in 
September 2003.

The appellant submitted a pension eligibility verification 
report in October 2005 for her expenses for January through 
December 2004.  She reported monthly Social Security income 
of $1,185.58; monthly pension income of $9,074.00; monthly 
interest and dividends of $890.08; monthly wages for 
employment of $1,290.58.  The appellant's total monthly 
income was approximately $4,122.41.  The appellant reported 
the following monthly expenses: housing as $1,000.00; food as 
$500.00; taxes as 1,200.00; clothing as $120.00; utilities as 
$400.00; other as $500.00.  Her total monthly expenses were 
$2,820.00.  Other assets listed were bank accounts containing 
$50,500.00 and IRA, etc. listed for $50,000.00.

A second corpus of estate determination was made by the RO in 
September 2005.  The appellant reported monthly Social 
Security income of $1,217.20; monthly interest/dividend 
income of $975.00; and other monthly income of $2,333.00.  
The appellant reported assets of $57,910.00 in stocks and 
$50,000.00 in bank deposits.  Her total monthly income was 
$4,525.20 with monthly expenses of $3,168.87.  The RO found 
that the appellant's net worth was sufficient to meet her 
living expenses.

In reaching its determination as to whether the appellant is 
entitled to death pension benefits, the Board must determine 
whether it is reasonable for a portion of the appellant's 
estate to be consumed to provide for the appellant's 
maintenance.  The Board notes that the latest net worth 
figure supplied by in September 2005 indicates that the 
appellant has fungible assets of approximately $100,000.00 
that were readily available for meeting her living expenses.  
In addition, her total monthly income is approximately 
$4,500.00 and her total monthly expenses are listed as, at 
most, $3,700.00.  The Board notes that the appellant has over 
$1,000.00 in monthly income that is not required for 
expenses.  Thus, the appellant is certainly able to care for 
herself and pay her living expenses without VA assistance.

Based upon a review of the evidence, the Board finds by a 
preponderance of the evidence that the evidence of record 
demonstrates that the appellant has ample assets that may be 
used to meet her living expenses.  At the current reported 
rate of depletion, the assets would be sufficient to meet her 
reported expenses for approximately three years.

The Board notes that there is no evidence which demonstrates 
that the appellant's assets are significantly less than she 
reported or that her living and medical expenses are more 
than reported.  Thus, the Board concludes that the 
appellant's corpus of estate is excessive for the purpose of 
eligibility for VA death pension benefits.

If significant changes arise in her net worth, the appellant 
may again submit a claim, with updated income information, in 
an effort to receive VA pension benefits.  However, based 
upon the current record, the Board finds that the appellant's 
net worth is of sufficient size such that some portion of it 
should be consumed to defray the costs of her maintenance.  
Accordingly, the Board concludes that the appellant's net 
worth currently is a bar to her receipt of death pension 
benefits.  See 38 U.S.C.A. § 1543 (West Supp. 2005); 
38 C.F.R. §§ 3.274, 3.275 (2005).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.
  
The Board finds that the VCAA notice requirements for the 
claim of death pension benefits have been satisfied by virtue 
of the August 2002 and March and September 2004 letters and 
the June 2004 and August 2005 statements of the case (SOC).  
Since the letters and SOC provided notice of elements (1), 
(2), (3) and (4), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal and the SOCs, the 
appellant was provided with specific information as to why 
her claims were being denied.  She was also supplied with the 
complete text of 38 C.F.R. §3.159(b)(1) in the June 2004 and 
August 2005 SOCs.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, although the 
appellant was not provided with her VCAA letters prior to 
issuance of the October 2002 rating decision, she has not 
been prejudiced by such.  She was given ample notice of what 
was required to substantiate her claims, and was provided 
with SOCs that informed her specifically of what was 
required.

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate her claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c), 
(d) (2005).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to her claim, 
whether or not the records are in Federal custody.

All available service medical records as well as VA medical 
records pertinent to the years after service are in the 
claims folder and were reviewed by both the RO and the Board 
in connection with the appellant's claims.  The RO has also 
associated the relevant Social Security Administration 
records with the appellant's claims folder and received 
income, asset, and expense information from her.  VA has also 
assisted the appellant throughout the course of this appeal 
by providing her with SOCs which informed her of the laws and 
regulations relevant to her claims.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

With respect to the issue of entitlement to accrued benefits, 
the facts in this case are not in dispute.  Consequently, 
because the law is dispositive of this appeal, the VCAA is 
not applicable.  See Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 
(1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  As 
such, no further action is required pursuant to the VCAA.


ORDER

Entitlement to accrued benefits is denied.

Entitlement to death pension benefits is denied.


REMAND

In essence, the appellant contends that the veteran's death 
was caused by heart problems the veteran suffered during 
service.  After a thorough review of the veteran's claims 
folder, the Board finds that discrepancies in the medical 
evidence preclude the Board from deciding the issue of 
service connection for the cause of the veteran's death.  As 
such, the claim is remanded to the Appeals Management Center 
(AMC) for further adjudication.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  See 
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  Therefore, service 
connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.   

In November 1941, the veteran applied for a life insurance 
policy.  On the medical form, the examiner noted that the 
veteran was in good health and did not have any preexisting 
illnesses.  There was no mention of scarlet fever or 
rheumatic fever.  

Service medical records indicate that on enlistment 
examination, no heart murmur or heart condition was noted.  
In February 1942, the veteran reported a history of scarlet 
fever in childhood.  Examination that same month did not 
reveal a heart murmur.

From mid-November 1943 to mid-January 1944, the veteran was 
hospitalized for a knee injury.  During that time, a heart 
murmur was noted.  The veteran again reported a history of 
scarlet fever prior to service and denied a history of 
rheumatic fever.  Further cardiac consultation resulted in a 
diagnosis of valvular heart disease, probably due to scarlet 
fever in 1928.  Later in November 1943, the veteran reported 
a history of scarlet fever in childhood and noted that at age 
16 he was confined to his bed for several weeks with soreness 
of the back.  It was indicated that this episode at age 16 
may have been rheumatic fever and that valvular disease was 
probably due to rheumatic fever.  

An EKG taken in December 1943 was normal, however, and the 
murmur became less distinct.  Toward the end of December it 
was indicated that the veteran had a fever and was perspiring 
profusely.  The examiner believed a friction rub could be 
heard along the left sternal border.  It was noted that this 
might be a flare-up of rheumatic fever with pericarditis.  
EKG was normal at that time.  In January 1944, the veteran's 
murmur continued to be heard and the diagnosis of valvular 
heart disease (mitral insufficiency and mitral stenosis) was 
continued.

In-service examinations in June 1944 and May 1945 indicated a 
normal heart with no murmur present.  In August 1945, a 
murmur was indicated, but it was noted that otherwise the 
veteran had a normal heart.  Upon separation examination in 
December 1945, it was indicated that the veteran's 
cardiovascular system was normal and a chest X-ray indicated 
no significant abnormalities.  No heart murmur was noted. 

During a March 1947 VA examination, the veteran reported a 
history of scarlet fever as a child.  At this time, the 
veteran's cardiovascular system was noted to be normal and no 
murmurs were indicated.  Private medical records from August 
1976 to July 1986 indicate no treatment for heart disease, 
although a grade III/IV systolic murmur was noted.  These 
records indicate that the veteran was treated for 
hypertension, however, and that, in October 1985, he suffered 
an intracerebral hemorrhage.  During a December 1988 VA 
examination, the veteran's heart was clear to auscultation 
and percussion. 

It is unclear how the diagnoses of mitral insufficiency and 
mitral stenosis were made when both EKGs reported the veteran 
to be in normal condition, and the veteran's service 
separation examination noted no heart murmur or other cardiac 
disability.  These discrepancies must be addressed.  As the 
Court of Appeals for Veterans Claims (Court) explained in 
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
above, the veteran's claim must be remanded for another VA 
examination.


Accordingly, this claim is REMANDED for the following 
actions:

1.  The AMC must contact the appellant 
and request any additional information 
she would like to submit on behalf of her 
claim for service connection for the 
cause of the veteran's death.  See 
38 C.F.R. § 3.159(b).

2.  The AMC must also obtain an opinion 
from a cardiologist regarding the cause 
of the veteran's death.  The examiner 
must address the following:
*	Did the veteran incur a chronic 
cardiac disease during his time in 
service?  
*	If so, was it at least as likely as 
not related to his death?

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.


3.  Thereafter, the AMC must review the 
claims folder.  If any development is 
incomplete, or if the examination report 
does not contain sufficient information, 
take corrective action before 
readjudication.  See 38 C.F.R.       § 
4.2 (2005); see also Stegall v. West, 11 
Vet. App. 268 (1998).  

4.  Thereafter, the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, prepare 
a Supplemental Statement of the Case 
(SSOC) for the appellant, providing an 
appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim 
is both critical and appreciated.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


